DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the specification, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 9, 11 — 13, 15 — 17 and 21 — 23 as being
unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in
view of Kent et al (U.S. Patent Application No. 2016/0046412 A1) and Wright et al (U.S. Patent
Application No. 2008/0233375 A1), of record on page 2 of the previous Action, is withdrawn.

NEW OBJECTIONS
Specification
3.	The disclosure is objected to because of the following informalities:  Paragraph 0097 states that a film having a 40% white layer ratio and a black layer concentration of 10% will not show an appreciable color change with a white layer concentration of 5% when subjected to a strain of 47%, but it will with a white layer concentration of 10%. The statement appears to contradict paragraph 0096, which states that a film having a 40% white layer ratio and a black layer concentration of 10% and a white layer concentration of 10% exhibits a delta E of 1.11 and a film having a 40% white layer ratio and a black layer concentration of 10% and a white layer concentration of 5% exhibits a delta E of 2.21.  
Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 – 17 and 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term ‘approximately’ is not disclosed in the original specification. The term ‘about’ is not disclosed in the original specification. A specific embodiment having a delta E of 7.00 is not disclosed in the original specification.

Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1 — 9, 11 — 13, 15 — 17 and 21 — 23 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Kent et al (U.S. Patent Application No. 2016/0046412 Al)  in view of Broering et al (U.S. Patent Application Publication No. 2012/0064271 A1)  and Wright et al (U.S. Patent Application No. 2008/0233375 A1).	
With regard to Claims 1 – 4, Kent et al teach a bag (paragraph 0079) comprising sidewalls that are multiple layers of  linear low density polyethylene (paragraph 0054) that are thermoplastic (paragraph 0013) comprising rib — like elements in a strainable network formed from intermittently thicker and thinner regions (paragraph 0080; Figure 19) that is stretched from 0 to 25% in the transverse direction (width; paragraph 0083); a plurality of raised rib – like elements about flat regions is therefore disclosed; no voiding agents are required. The claimed aspect of ‘co – extruded’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
A film that is devoid of voiding agents is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a film that is devoid of voiding agents, as no voiding agents are required.  Kent et al do not explicitly disclose the claimed strain. However, it is disclosed in paragraph 0089 of the instant specification that stretching in the transverse direction of 25% is equal to 47% strain, for a linear low density polyethylene film.  Although the disclosed range of strain is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed strainable network is also not explicitly disclosed. However, the making of the strainable network is by a SELFIng process (paragraph 0082) and Broering et al also teach the making of strainable networks by a SELFIng process (paragraph 0105) with SELFing rollers (paragraph 0106). It would have been obvious for one of ordinary skill in the art to provide for the making of a strainable network by a SELFIng process with a SELFing roller similar to the SELFing roller taught by Broering et al, as disclosed in paragraph 0061 of the instant specification, as the making of the strainable network is by a SELFIng process and Broering et al also teach the making of strainable networks by a SELFIng process. The claimed strainable network would therefore be obtained. Kent et al fail to disclose a delta E between 2.1 and 7.00.
Wright et al teach a film (paragraph 0001) comprising a core layer comprising LLDPE
(paragraph 0029) and optionally comprising opacifying agents in the amount of from about 3.0 wt% to
about 20.0 wt% (may further comprise; paragraph 0034) that are titanium dioxide, which is a white pigment, or carbon black, which is a black pigment (paragraph 0057) and having a thickness of 10.0 m to 50.0 m (paragraph 0035) and a skin layer comprising LLDPE (paragraph 0036) comprising opacifying agents in the amount of from about 3.0 wt% to about 20.0 wt% (paragraph 0037) that are
titanium dioxide or carbon black (paragraph 0057) and having a thickness of 2.0 m to 10.0 m
(paragraph 0038) that are titanium dioxide or carbon black (paragraph 0057) and having a thickness of 2.0 m to 10.0 m (paragraph 0041), for the purpose of obtaining a film for a bag that has a low manufacturing cost (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
core layer comprising LLDPE comprising opacifying agents in the amount of from about
3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and having a thickness of
10.0 m to 50.0 m and a skin layer comprising LLDPE comprising opacifying agents in the
amount of from about 3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and
having a thickness of 2.0 m to 10.0 m in order to obtain a film for a bag that has a low
manufacturing cost as taught by Wright et al. Although Wright et al fail to teach a film that has a
skin layer that is 40% of the total thickness and comprises 5% by mass titanium dioxide and a
core layer that is 60% of the total thickness and comprises 10% by mass carbon black, the
disclosed ranges of titanium dioxide and carbon black and the disclosed ranges of thickness
overlap the ranges of a film that has a skin layer that is 40% of the total thickness and comprises
5% by weight titanium dioxide and a core layer that is 60% of the total thickness and comprises
10% by weight carbon black. It would have been obvious for one of ordinary skill in the art to
provide for any amounts within the disclosed ranges, including those amounts that overlap the
claimed ranges. MPEP 2144.05. It therefore would have been obvious for one of ordinary skill in
the art, in the absence of unexpected results, to provide for a film that is identical to the film
disclosed in paragraph 0096 of the instant specification. A film having a white layer ratio of
40% of the thickness of the film would therefore be obtained, and the film would have the claimed delta E when subjected to a 47% strain, as disclosed in paragraph 0096 of the instant specification.
With regard to Claim 5, rib — like elements arranged in a pattern are therefore disclosed.

With regard to Claim 6, a repeating diamond pattern is taught by Kent et al (paragraph
0078).
With regard to Claim 7, one layer having a black color and another layer having a
white color would therefore be obtained.
With regard to Claim 8, Kent et al do not explicitly disclose a plurality of layers of a first
color and a plurality of layers of a second color that are not alternating layers. However,
as stated above, multiple layers are disclosed. It would have been obvious for one of ordinary
skill in the art to provide for a plurality of layers of a first color and a plurality of layers of a
second color, therefore not alternating layers, as multiple layers are disclosed.
With regard to Claims 9, 11 — 13 and 15 — 17, a bag comprising a first wall and a
second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein
each of the first wall and second wall comprise the film, would therefore be obtained.
With regard to Claims 21 — 23, a bag comprising a first wall and a second wall joined
along a bottom edge, a first side edge and an opposing second edge, wherein each of the first
wall and second wall comprise the film, would therefore be obtained.

8. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kent et al (U.S. Patent Application No. 2016/0046412 Al)  in view of Broering et al (U.S. Patent Application Publication No. 2012/0064271 A1)  and Wright et al (U.S. Patent Application No. 2008/0233375 A1) and further in view of Dorsey et al (U.S. Patent Application No. 2012/0269466 A1).
Kent et al, Broering et al and Wright et al disclose a bag as discussed above. Kent et al, Broering et al and Wright et al fail to disclose intermittently stretched regions entirely located in a band proximate a top edge of the bag.
Dorsey et al teach a bag (paragraph 0128) having intermittently stretched regions entirely
located in a band proximate a top edge of the bag, as shown in Figure 12 (paragraphs 0134 —
0135) for the purpose of obtaining a bag that is a grocery bag (paragraph 0128).
It therefore would have been obvious for one of ordinary skill in the art to provide for
intermittently stretched regions entirely located in a band proximate a top edge of the bag in
order to obtain a bag that is a grocery bag as taught by Dorsey et al.

9. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kent et al (U.S. Patent Application No. 2016/0046412 Al)  in view of Broering et al (U.S. Patent Application Publication No. 2012/0064271 A1)  and Wright et al (U.S. Patent Application No. 2008/0233375 A1) and further in view of Boyd et al (U.S. Patent Application Publication No. 2007/0264468 A1).
Kent et al, Broering et al and Wright et al disclose a bag as discussed above. Kent et al, Broering et al and Wright et al fail to disclose a colorant comprising 80% titanium dioxide by mass and a colorant comprising 55% carbon black by mass and a LLDPE masterbatch.
Boyd et al teach a colorant for a film comprising titanium dioxide or carbon black
(pigment; paragraph 0026) in the amount of 20 to 80% by mass in a masterbatch of polyethylene
(by weight of a concentrate; paragraph 0027) for the purpose of obtaining opacity of at least 75%
(paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
colorant comprising titanium dioxide or carbon black in the amount of 20 to 80% by mass in a masterbatch of LLDPE in order to obtain an opacity of at least 75% as taught by Boyd et al.
Although the disclosed ranges of amount of titanium dioxide and carbon black are not identical
to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been
obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 14 of the remarks dated February 23, 2022, that unexpected results are disclosed by the  claimed invention because a film having a higher amount of white colorant, when the amount of black colorant remains constant, would be expected to have a higher delta E, instead of lower. This is not persuasive because no evidence has been provided that a higher delta E would be expected, in all situations. Additionally, the data indicate, including Figure 9, that a film having a lower amount of black colorant, when the amount of white colorant remains constant, also has a lower delta E. It would appear that the lower amount of black colorant is equivalent to a higher amount of white colorant, so a higher delta E would be expected. It is therefore unclear if lower delta E is also an unexpected result. It is also noted that Applicant states, on page 12 of the remarks, that a SELFing process is used to form the claimed rib – like elements in Kent et al, as disclosed in paragraph 0082.
Applicant also argues, on page 19, that that the sample films of Wright et al include a voiding agent. This is not persuasive because the invention of Wright et al is not limited to the sample films. A voiding agent is therefore not required.


11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782